IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0773
                            Filed November 30, 2020


TYLER JAMES WEBSTER,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Jefferson County, Shawn R.

Showers, Judge.



      Tyler Webster appeals the district court’s denial of his postconviction-relief

application. AFFIRMED.




      R.E. Breckenridge of Breckenridge Law P.C., Ottumwa, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee State.




      Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                            2


VAITHESWARAN, Presiding Judge.

       “Webster shot and killed Buddy Frisbie.” State v. Webster, 865 N.W.2d 223,

226 (Iowa 2015). A jury found Tyler James Webster guilty of second-degree

murder. On direct appeal, Webster argued that one of the jurors engaged in

misconduct or evinced bias. Id. at 236. In addressing the issue, the supreme court

explained, “[N]o record was made of voir dire or of the district court’s preliminary

admonition to the jury” but those “shortcomings” did “not raise a question of

preservation of the claims so much as affect[ed] the viability of Webster’s claims

on the merits.” Id. at 233. A record was made of an in-camera examination of the

juror. Id. at 227. The court considered that record and other evidence in finding

the claims unpersuasive. Id. at 233–40.

       One justice specially concurred to note the presence of potential ineffective-

assistance-of-counsel claims. Id. at 245 (Wiggins, J., concurring specially). The

justice stated, “[I]ssues regarding ineffective assistance of counsel, if any” would

“have to be fully explored in a postconviction-relief proceeding.” Id.

       Webster pursued that avenue. He filed a postconviction-relief application

alleging his trial attorney was ineffective in (1) “waiving the transcription reporting

of jury selection, voir dire, and the court’s preliminary admonitions resulting in an

inadequate record for appeal and further review on the merits”; (2) “failing to

question [the] juror . . . in voir dire on her relationship with [the victim’s] family and

for failing to strike or move to dismiss said juror in the preliminary jury selection

stage”; (3) “failing to develop the record during the in camera inspection of [the]

juror . . . and failing to move to dismiss her for cause at the in camera stage”; and

(4) “failing to raise a separate juror bias claim in addition to juror misconduct and
                                        3


failing to raise distinct constitutional claims under the Iowa and United States

Constitutions.”1   The postconviction court denied the application following an

evidentiary hearing.

       On appeal, Webster reiterates that he “was denied effective assistance of

counsel.” Ineffective-assistance-of-counsel claims have two components. “First,

the defendant must show that counsel’s performance was deficient.” Strickland v.

Washington, 466 U.S. 668, 687 (1984). “Second, the defendant must show that

the deficient performance prejudiced the defense.” Id. To prove prejudice, “[t]he

defendant must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id.

at 694. Constitutional prejudice will not be found where the evidence of guilt is

overwhelming. See State v. Walker, 935 N.W.2d 874, 881 (Iowa 2019).

       We elect to focus on the prejudice prong of the Strickland test. See State

v. Lorenzo Baltazar, 935 N.W.2d 862, 868 (Iowa 2019) (“Failure to prove either

prong is fatal to an ineffective-assistance-of-counsel claim.”). The postconviction

court stated that prong was “a legal Mount Everest” for Webster. On our de novo

review of the constitutionally grounded ineffective-assistance claims, we agree.

       In finding Webster guilty of second-degree murder, the jury considered the

testimony of a woman Frisbie was dating. She stated Webster barged in as Frisbie

was kissing her and she saw Webster “standing over [them] with a gun.” As she

“turned,” Webster “shot [Frisbie].” She “kind of stepped back in shock . . . [a]nd

then he shot again.”


1Webster’s original application simply alleged “[j]ury [m]isconduct.”     Counsel
amended the application twice.
                                         4


       After the shooting, Webster told a 911 dispatcher that he “just shot a man

in the face.” He repeated the statement, stated the man was “dead,” and identified

the man as Buddy Frisbie. When the dispatcher asked if Webster was sure Frisbie

was dead, Webster responded, “Oh, he’s definitely dead. I shot him twice in the

face.” He described the gun, told the dispatcher it was “in the glove box of [his]

truck,” and provided his location. When the dispatcher asked why he shot Frisbie,

Webster responded, “[T]here was an incident with a young lady. I thought it was

getting out of control. He was hurting her . . . .” The woman Frisbie was dating

dispelled this concern, testifying her contact with Frisbie was entirely consensual

and she had no fear of him.

       A special agent with the division of criminal investigation interviewed

Webster following his arrest. Webster told him “he had shot Buddy Frisbie two

times in the face.” According to the special agent, Webster

       said that he didn’t like the way that it appeared Buddy Frisbie was
       treating [the woman], but he may have misunderstood the
       situation. . . . He said he left the trailer, walked out to his white
       Mazda pickup truck and got his gun . . . , which is a .45 caliber semi-
       automatic handgun, retrieved it from his glove box, and went back
       into the trailer. . . . [H]e cycled the weapon to make it ready to be
       fired.

He shot Frisbie “at point-blank range.” Webster told the special agent that “when

he racked the slide back and made the weapon ready to fire that he knew there

was no turning back.” Webster ended the interview by saying, “It is what it is. It is

what it is.”

       We conclude the evidence of guilt is overwhelming. Accordingly, there is

no reasonable probability of a different outcome had Webster’s trial attorney

insisted on a record of voir dire, questioned the juror about her relationship with
                                          5


Frisbie’s family, more thoroughly developed the record of the in-camera

examination and moved to dismiss the juror for cause following the examination,

and raised distinct constitutional claims, including a claim of juror bias.      See

Gunther v. State, No. 09-0275, 2009 WL 3775147, at *6 (Iowa Ct. App. Nov. 12,

2009) (“[T]here was ‘overwhelming record evidence from which a rational jury

could find Gunther guilty of second-degree murder’. . . . [W]e conclude there is no

reasonable likelihood that the outcome of Gunther’s direct appeal would have been

different if he had raised the juror misconduct issue.”).

       With respect to the claimed failure to raise a claim of juror bias, it is worth

reiterating—as the postconviction court did—that the supreme court addressed the

claim notwithstanding counsel’s omission. Webster’s efforts to recast the issue as

an ineffective-assistance-of-counsel claim with due process underpinnings is a

thinly veiled attempt to relitigate the issue. See Holmes v. State, 775 N.W.2d 733,

735 (Iowa Ct. App. 2009) (“Issues that have been raised, litigated, and adjudicated

on direct appeal cannot be relitigated in a postconviction proceeding.” (quoting

Wycoff v. State, 382 N.W.2d 462, 465 (Iowa 1986))). He “cannot now relitigate

issues decided adversely to him on direct appeal.” Id.

       We affirm the denial of Webster’s postconviction-relief application.

       AFFIRMED.